Citation Nr: 1536236	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-17 357	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include as secondary to service-connected disabilities.  

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2010 (type II diabetes mellitus and PTSD) and July 2010 (depressive disorder) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was certified to the Board by the RO in Milwaukee, Wisconsin.

The Veteran initially requested a hearing in connection with his appeal.  However, in a signed March 2015 statement, he explained that a hearing was not needed.  A signed form noted as being received by VA in March 2015 also stated that the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2014).

Additional evidence consisting of private medical treatment records, VA medical treatment records, and VA examination reports, has been associated with the claims file following the Supplemental Statement of the Case.  However, the records are absent for any diagnosis or treatment of PTSD and are otherwise cumulative of the evidence already considered by the Agency of Original Jurisdiction (AOJ), i.e., the Veteran's statements that he has PTSD.  Concerning the documents submitted by the Veteran, consisting of awards and decorations he received due to his military service, such is not relevant to the issue at hand.  As will be explained below, the issue on appeal is being denied not due to the absence of a stressor, but because the Veteran does not have a diagnosis of PTSD.  As a result, a waiver of initial AOJ consideration is not required.  38 C.F.R. § 20.1304(c) (2014).

In a March 2015 statement, the Veteran discussed his diabetes, bladder, and thyroid issues and stated that he ended up closing his business and "eventually could not even work."  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and is properly before the Board, as shown on the title page of this decision.

The issues of entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus, entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent evidence does not reflect a diagnosis of PTSD in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2010 satisfied the duty to notify provisions with respect to service connection for PTSD.  The letter also notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  VA's duty to notify has been met.

The Veteran's service treatment records, service personnel records, and identified VA medical treatment records were obtained and associated with the claims file.  The Veteran reported that he was treated by a VA Medical Center (VAMC) in the 1980s for PTSD.  However, a remand to request such records is not required.  The issue at hand is whether the Veteran has a current diagnosis of PTSD.  As will be discussed below, all of the VA medical treatment records compiled with respect to the Veteran's claim for service connection are absent for any diagnosis or treatment for PTSD and the March 2011 VA examination report does not show a diagnosis of PTSD.  A remand to obtain VA medical treatment records dated in the 1980s that may show a diagnosis of PTSD would not be relevant as to whether the Veteran currently has PTSD.  Such a remand would serve no useful purpose and would only delay adjudication of the Veteran's claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The March 2011 VA examination report shows that the VA examiner noted that the Veteran's sources of income included a pension and Social Security Administration (SSA) "disability" income.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  However, a screenshot of an SSA inquiry dated in February 2012 shows that the Veteran only received income from SSA as of April 2009, when the Veteran reached the age of 62.  Further, the SSA inquiry was absent for any date of SSI disability onset or payment.  The Veteran has not stated that SSA records would be relevant to the issue on appeal.  A remand to obtain SSA records is not required.  

The Veteran was provided a VA examination in March 2011.  The VA examination report noted a review of the claims file and included a relevant history according to the Veteran, a clinical interview with the Veteran, a discussion of the Veteran's reported in-service stressors and the DSM-IV criteria.  The examiner determined that the criteria for a diagnosis of PTSD were not met and provided reasoning for the opinion that the Veteran did not have PTSD.  The examiner did not question or discount the in-service stressors as reported by the Veteran, including his combat experiences.  The examiner explained that the Veteran did not present with symptomatology as related to his reported stressors to warrant a diagnosis of PTSD.  In light of the above, the Board finds that the VA examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA's duty to assist has been met and the Board may proceed with a decision.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the DSM-IV.  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.

The Veteran contends that he engaged in combat with the enemy and witnessed hostile military activity during his service in Vietnam.  However, the Board need not address the specifics of the Veteran's stressors.  As will be discussed below, the issue of entitlement to service connection for PTSD is being denied due to the absence of a current diagnosis of PTSD.  Therefore, the Board will only address the element of service connection that is missing, i.e., competent evidence of a current disability.  38 C.F.R. § 3.304(f).  

The VA medical treatment records are absent for any diagnosis of PTSD.  The Veteran requested a mental health consult for PTSD; however, there is no evidence of treatment for PTSD or a competent diagnosis of PTSD.  

The Veteran was provided a VA examination in March 2011 to determine whether he had a diagnosis of PTSD.  The examiner reviewed the claims file, completed an examination of the Veteran, and discussed the DSM-IV criteria.  The Veteran reported that he was involved in many combat experiences during his service in Vietnam.  His main duties included working as a pathfinder with the 101st Airborne Division.  He reported the most distressing experience he had in the service was around July 1969 in Vietnam.  He reported that they were on their way to A Shau valley.  He stated that there was artillery and B'52s going overhead.  The Veteran explained that he disembarked a helicopter and watched another helicopter try to command and it was blown up.  He shot and killed the individual.  The examiner noted that the Veteran denied when asked if he experienced intense fear, horror, or helplessness with that situation, stating: "I was so happy to have shot someone.  I remember walking and bragging about it at the fire base."  The examiner stated that Criterion A was not fully met for that incident.   

In another incident, the Veteran stated they were going on combat assault.  He reported that he was on the first helicopter.  He was sitting on the edge with his feet dangling out of the door.  As they were waiting, another helicopter came close to them and they almost collided.  The Veteran reported some fear at that time.  However, the examiner stated that the Veteran denied experiencing intense horror, helplessness, or being frightened and Criterion A was not fully met for the incident.  

In a third incident, the Veteran stated that he was working on a fire base with the South Vietnamese Army.  He stated that there was a long range reconnaissance platoon being dropped by a helicopter.  He explained that he was helping people from the rope.  He said that he did not realize one of the individuals was shot and his hand went into that person's wound.  He stated that he felt sick.  Again, the Veteran denied experiencing intense fear, horror, or helplessness with that event and Criterion A was not fully met for that incident.  

Concerning Criterion B, the examiner noted that the Veteran reported that he occasionally had dreams where he was being drafted back into the military.  He denied having any unpleasant dreams or nightmares about the specific events.  He stated that he did not have a dream of being drafted for more than ten years.  He stated that occasionally he would have memories of the events.  He said that overall he was able to put the thoughts out of his mind without them causing significant distress or disruption for him.  He denied ever having a flashback.  He reported that when he heard a helicopter, it would resemble an aspect of some of these events, but, in general, denied that this caused significant emotional or physical reaction for him.  He stated that he was very upset with how veterans are treated when they returned from service.  The examiner stated that, overall, Criterion B was not met.  

Concerning Criterion C, the examiner stated that the Veteran described mild feelings of detachment from others and this was unlikely related to his time in the service.  He reported that he had a hard time feeling sympathy or empathy for people.  However, in general, he could not identify other emotions that he had trouble experiencing, describing a mild or slight reduction of emotional experience.  He could not cite when this began and this was unlikely related to his time in the service.  The Veteran denied having a sense of foreshortened future.  

Concerning Criterion D, the Veteran reported having sleep difficulties on a nightly basis.  He reported that for various reasons, his sleep will be interrupted.  He stated feeling quite irritable and showing strong feelings of anger on a daily basis.  He stated that he used to break things when he was upset, but was now more verbal.   The Veteran reported concentration disruption.  He described at times being watchful and alert, but did not describe this as hypervigilance.  The examiner stated that Criterion D was not fully met for the purposes of PTSD as irritation and concentration disruption did not appear to be a result of his experiences in the services nor did sleep difficulties.  The only hyperarousal symptom he attributed somewhat to his time in the service was an exaggerated startle response, which he noted was present right after he returned home from Vietnam.  

In the section of the March 2011 VA examination report entitled "summary and conclusions", the examiner stated that the Veteran described experiences that would potentially meet Criterion A for PTSD.  However, in each event he described, he denied the emotional "A2" reaction of any intense fear, horror or helplessness.  As a result, Criterion A was not fully met.  Despite this, further symptoms were assessed to determine if a subthreshold variation of PTSD was present.  When assessing other symptoms, in general, the examiner noted that the Veteran denied re-experiencing symptoms of these events.  He denied avoidance of external stimuli, denied hypervigilance, and his only reported hyperarousal symptom he attributed to service was a somewhat stronger startle response.  He did not meet Criterion B, C, or D.  In regards to Criterion C, he discussed some numbing symptoms such as diminished interested, restricted range of affect, or detachment from others.  He reported loss of interest in activities; however, have been more so secondary to weight gain and lack of physical ability and mobility.  He reported that he did feel somewhat distant from others, more so by his own choosing because he gets agitated easily.  He reported problems with empathy and sympathy, but denied other restricted affect.  In general, the examiner stated that those symptoms did not appear to be a result of his time in the concentration difficulties and those symptoms were not attributed to his time in service.  Overall, the examiner opined that based on the evaluation, it was not at least as likely as not that the Veteran met the criteria for a diagnosis of PTSD.     

In this case, the Board assigns great probative weight to the VA examiner's opinion as to whether the Veteran has a current diagnosis of PTSD.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). The Board finds the examiner's opinion is highly probative because the examiner reviewed the claims file, considered the Veteran's in-service stressors as true, discussed the DSM-IV criteria, found that the Veteran did not meet the criteria for a diagnosis of PTSD, and provided reasoning for the opinion.  As noted above, the VA examiner discussed the absence and presence of certain symptoms and determined that the Veteran did not meet the "A2" component of Criterion A for the reported stressors.  The examiner also discussed whether a subthreshold variation of PTSD was present, but found that the Veteran's reported symptoms did not fully meet Criterion B, C, or D.  As a result, the Board finds that service connection cannot be granted for PTSD based on the absence of a competent diagnosis of PTSD.  38 C.F.R. § 3.304(f).

The Board recognizes the Veteran's belief that he has PTSD.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304.  Accordingly, the diagnosis of PTSD is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD in accordance with the DSM-IV.  Therefore, his statements regarding a diagnosis of PTSD are not considered competent and are not probative as to whether he has a diagnosis of PTSD.  While the Veteran reported that he was treated for PTSD in the 1980s, the question is whether the Veteran has a current disability.  There is no evidence of a competent diagnosis of PTSD when he filed a claim for service connection or within close proximity to the date of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, the Board assigns great probative value to the VA examiner's opinion because the examiner has medical expertise, discussed the DSM-IV criteria for PTSD, and determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  See Prejean, supra.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

In light of the absence of a competent diagnosis of PTSD, service connection for PTSD is denied.  38 C.F.R. § 3.304(f); 4.125.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.





REMAND

The Veteran contends that he is entitled to a 40 percent rating for type II diabetes mellitus.  Under the pertinent rating criteria, a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  VA medical treatment records show that the Veteran's type II diabetes mellitus requires insulin and a restricted diet; however, the evidence is unclear as to whether the Veteran's activities are regulated.  While the Veteran has been advised to lose weight and exercise, private medical treatment records indicate a decreased tolerance for exercise.  The phrase "regulation of activities" is defined by Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities" and does not necessarily mean an absolute avoidance of exercise.  In addition, a May 2015 VA medical treatment record indicated a worsening of control of diabetes.  As the record reflects that there may be a change in the severity of the Veteran's type II diabetes mellitus, a new VA examination is required.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

With respect to the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, the Veteran was provided a VA examination in July 2010.  The examiner listed a diagnosis of depressive disorder.  The examiner opined that the depression was "less likely as not" caused by or a result of his diabetes.  The rationale for the opinion was that the level of concern regarding diabetes was appropriate and the Veteran reported more concern with his pain and lack of mobility.  The Board finds that the VA examiner did not adequately explain why the Veteran's depression was not caused or aggravated by his service-connected type II diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the Veteran has generally related his depression to his physical health and the record reflects that the Veteran is service-connected for other disabilities, to include neuropathy, which may be a part of his lack of mobility and pain.  As a result, the Board finds that the opinion is inadequate and a new VA examination and opinion is required.

Finally, the issue of entitlement to TDIU has been raised by the record, as noted in the Introduction.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453.  The issue of entitlement to a TDIU must be remanded for adjudication by the AOJ.  The Veteran must also be provided a VA notice letter, application, and examination for his TDIU claim.  

Accordingly, the issues are REMANDED for the following action:

1.  Send the Veteran a notice letter and application with respect to the claim of entitlement to a TDIU.

2.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected type II diabetes mellitus.  The claims file must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

List all relevant manifestations and findings.  The examiner should indicate whether the diabetes mellitus type 2 is managed by diet, injection of insulin, and/or regulation of activities; any episodes of ketoacidosis or hypoglycemic reactions, including any that require hospitalization and the frequency of hospitalization; any weight loss or loss of strength; and any other complications.

3.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any acquired psychiatric disability present.  The claims file must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Following examination of the Veteran and review of the claims file, respond to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability present (other than PTSD) is related to or otherwise caused by active service.

b.  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability present (other than PTSD) was caused by the Veteran's service-connected disabilities.  

c.  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability present (other than PTSD) was aggravated by the Veteran's service-connected disabilities.  

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed must be provided.

4.  Thereafter, schedule the Veteran for a VA examination to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The claims file must be reviewed and the examiner must indicate that the review was completed.  

The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on his ability to work, consistent with his educational and occupational experience.

Rationale must be provided for the opinion proffered.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

6.  The AOJ must ensure that the above-requested development is complied with.  If the requested development has not been substantially complied with, corrective action must be undertaken prior to returning the case to the Board.  

7.  After the above development has been completed, readjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


